Name: Commission Regulation (EC) No 2363/1999 of 5 November 1999 fixing the maximum subsidy on exports of husked long grain rice to RÃ ©union pursuant to the invitation to tender referred to in Regulation (EC) No 2177/1999
 Type: Regulation
 Subject Matter: Africa;  trade policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 6. 11. 1999L 283/6 COMMISSION REGULATION (EC) No 2363/1999 of 5 November 1999 fixing the maximum subsidy on exports of husked long grain rice to RÃ ©union pursuant to the invitation to tender referred to in Regulation (EC) No 2177/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), and in particular Article 10 (1) thereof, Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union (3) as amended by Regulation (EC) No 1453/ 1999 (4), and in particular Article 9 (1) thereof, (1) Whereas Commission Regulation (EC) No 2177/1999 (5) opens an invitation to tender for the subsidy on rice exported to RÃ ©union; (2) Whereas Article 9 of Regulation (EEC) No 2692/89 allows the Commission to fix, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, a maximum subsidy; (3) Whereas the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89 should be taken into account when fixing this maximum subsidy; whereas successful tenderers shall be those whose bids are at or below the level of the maximum subsidy; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 A maximum subsidy on exports to RÃ ©union of husked long grain rice falling within CN code 1006 20 98 is hereby set on the basis of the tenders lodged from 1 to 4 November 1999 at 265,00 EUR/t pursuant to the invitation to tender referred to in Regulation (EC) No 2177/1999. Article 2 This Regulation shall enter into force on 6 November 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30.12.1995, p. 18. (2) OJ L 265, 30.9.1998, p. 4. (3) OJ L 261, 7.9.1989, p. 8. (4) OJ L 167, 2.7.1999, p. 19. (5) OJ L 267, 15.10.1999, p. 7.